 1

 2

 3

 4

 5

 6

 7

 8

 9
10                       UNITED STATES DISTRICT COURT
11                      EASTERN DISTRICT OF CALIFORNIA
12

13   REXEL, INC.,                     )     Case No. 2:16-cv-00408-JAM-EFB
                                      )
14                     Plaintiff,     )
                                      )     ORDER GRANTING IN PART AND
15         v.                         )     DENYING IN PART
                                      )     COUNTERCLAIMANT’S MOTION FOR
16   HUBZONE CORP., et al.,           )     ATTORNEYS’ FEES
                                      )
17                     Defendants.    )
                                      )
18                                    )
19         Counterclaimant, American Contractors Indemnity Company

20   (“ACIC”) moves the Court to award $15,795.50 in attorney fees

21   resulting from the granting of default judgment on its breach of

22   contract claim.   Mot., ECF No., 39.    No opposition has been filed.

23   For the reasons stated below, the Court GRANTS IN PART and DENIES

24   IN PART ACIC’s motion.1

25   ///

26   ///

27
     1 This motion was determined to be suitable for decision without
28   oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
     for June 18, 2019.

                                      1
 1                                I.     OPINION

 2       A.    Factual and Procedural Background

 3       Plaintiff Rexel brought a complaint to recover under the

 4   Miller Act, 40 U.S.C. § 3133, in February 2016.        Compl., ECF No. 1.

 5   ACIC filed its answer and cross-claim in August 2016, asserting

 6   that the Court has supplemental subject matter jurisdiction over

 7   its pendent state law claims.      Answer, ECF No. 9; see also Am.

 8   Cross-Claim, ECF No. 18.    ACIC sought default judgment against

 9   cross-defendants Hubzone Corporation, Charmiane Burnett, and Larry
10   Deon Lofton in June 2018.   ECF No. 24.       The Court adopted the

11   Magistrate Judge’s findings and recommendations, ECF No. 30, on

12   March 29, 2019 and awarded ACIC damages of $528,574.44 and

13   prejudgment interest.   Default Order, ECF No. 34.       The Court

14   directed the Clerk “to enter judgment in ACIC’s favor and against

15   Hubzone, Charmiane Burnett, and Larry Lofton on ACIC’s breach of

16   contract claim.”   Id. at 2.      A day earlier, the Plaintiff and ACIC

17   stipulated to dismiss the case with prejudice.        Dismissal Order,

18   ECF No. 33.   On April 11, 2019, ACIC moved to stay proceedings

19   against Charmaine Burnett due to an automatic stay caused by a

20   filing in another court.    Notice Stay, ECF No. 36.      ACIC timely

21   moved for an award of attorney’s fees under state law on April 19,

22   2019.   See Mot.

23       B.    Legal Standard

24       Generally, parties bear their own attorneys’ fees, absent

25   contractual or statutory authorization.        Sheet Metal Workers’ Int’l

26   Ass’n Local Union No. 359 v. Madison Indus., Inc. of Arizona, 84
27   F.3d 1186, 1192 (9th Cir. 1996).        While Federal Rule of Civil

28   Procedure 54(d)(2) sets the procedure for claiming attorney’s fees,


                                         2
 1   there must be an independent source of authority for an attorney

 2   fee award.   See MRO Commc’ns, Inc. v. Am. Tel. & Tel. Co., 197 F.3d

 3   1276, 1281 (9th Cir. 1999).

 4       District courts follow the forum state’s law for awarding

 5   attorney fees when exercising their subject matter jurisdiction

 6   over supplemental state-law claims.    See id.   Although California

 7   law ordinarily does not allow for recovery of attorneys’ fees,

 8   Farmers Ins. Exch. v. Law Offices of Conrado Joe Sayas, Jr., 250

 9   F.3d 1234, 1237 (9th Cir. 2001), there are exceptions.     One
10   exception occurs in an action to enforce the liability on a bond.

11   Cal. Civ. Code § 9564.

12       C.     Discussion

13              1.     Section 9564 Requires an Attorney Fee Award to ACIC

14       ACIC asserts that it is entitled to an award of attorney’s

15   fees as the prevailing party in this case.    See Mot.   “In an action

16   to enforce the liability on the bond,” California Civil Code

17   mandates that the Court award the prevailing party a reasonable

18   attorney’s fee.    Cal. Civ. Code § 9564.   The section does not

19   define “prevailing party,” so the Court looks to how California

20   courts interpret the term.    California courts have found that a

21   party has prevailed in this context where it receives a final

22   judgment that provides all the relief that the party requested.

23   Winick Corp. v. Safeco Ins. Co., 232 Cal. Rptr. 479, 482 (Ct. App.

24   1986) (interpreting “prevailing party” as to Cal. Civ. Code § 3250,

25   which was repealed in 2010 and reinstated in 2012 as Cal. Civ. Code

26   § 9564).
27       Here, Plaintiff Rexel, Inc. brought a single claim under the

28   Miller Act against defendants Hubzone and ACIC.    See Compl.      ACIC


                                       3
 1   answered and filed five cross-claims against Hubzone; its

 2   president, Charmaine Burnett; and its secretary, Larry Lofton.       See

 3   Answer.    The Court granted ACIC’s Motion for Default Judgment, in

 4   which ACIC prevailed on its breach of contract claim against

 5   Hubzone, Burnett, and Lofton and was awarded damages.        See Default

 6   Order.    Thus, under the prevailing legal standards, ACIC can be

 7   considered the prevailing party in its cross-claims against

 8   Hubzone, Burnett, and Lofton.

 9       Accordingly, the Court finds that the provisions of Section
10   9564 are satisfied.    ACIC is the prevailing party against Hubzone,

11   Burnett, and Lofton in an action to enforce the liability on the

12   bond.     The Court next determines what constitutes a reasonable

13   attorney fee in this case.

14               2.    An Award of $14,952.00 Is Reasonable

15       ACIC contends that an award of $15,795.50 is reasonable for

16   the fees incurred in the instant case.     See Mot.   The Court

17   utilizes its discretion to determine what constitutes reasonable

18   attorney fees under California law.     PLCM Grp. v. Drexler, 997 P.2d

19   511, 519 (2000), as modified (Cal. 2000).

20       Attorney fee awards are computed in a two-step process.

21   First, the Court calculates the “lodestar”: the “the number of

22   hours reasonably expended multiplied by the reasonable hourly

23   rate.”    Ctr. for Biological Diversity v. Cty. of San Bernardino,

24   Cal. Rptr. 3d 762, 772 (Ct. App. 2010), as modified (Oct. 18,

25   2010).    “Generally, the reasonable hourly rate used for the

26   lodestar calculation is that prevailing in the community for
27   similar work.”     Id. (internal quotation marks omitted).

28       In the second step, the Court may increase or reduce the


                                        4
 1   lodestar calculation amount based on factors such as “the novelty

 2   and difficulty of the issues, the attorneys’ skill in presenting

 3   the issues, the extent to which the case precluded the attorneys

 4   from accepting other work, and the contingent nature of the work.”

 5   Id. at 772–73.    “The purpose of such adjustment is to fix a fee at

 6   the fair market value for the particular action.”       Ketchum v.

 7   Moses, 17 P.3d 735, 741 (Cal. 2001).       The party seeking attorney

 8   fees bears the burden of proving that its requested fees are

 9   reasonable.   Ctr. for Biological Diversity, 115 Cal. Rptr. 3d at
10   772.

11                    a.   Reasonable Hourly Rates

12          As to hourly rates, ACIC has requested the following:

13   (1) Francis J. Lanak, an attorney with over 45 years of experience,

14   at $350 per hour; (2) Tracy A. Stevenson, an attorney with more

15   than 26 years of experience, at $310 per hour; (3) Colin K.

16   McCarthy, an attorney with over 15 years of experience, at $310 to

17   $325 per hour; (4) Kelly C. Sloan, an attorney with four years of

18   experience, at $220 per hour; and (5) paralegals at $150 to $190

19   per hour.

20          “The relevant ‘community’ is that where the court is located.”

21   Altavion, Inc. v. Konica Minolta Sys. Lab., Inc., 171 Cal. Rptr. 3d

22   714, 751 (Ct. App. 2014).     ACIC has billed for attorneys’ and

23   paralegals’ time at a rate charged in Orange County, rather than

24   that charged within Sacramento.        Nevertheless, for most of ACIC’s

25   attorneys, its requested rate is within the range of prevailing

26   rates in Sacramento.     See TCF Inventory Fin., Inc. v. Marker Oil
27   Co., Inc., No. 2:17-CV-1768-JAM-DB, 2018 WL 3615862, at *1 (E.D.

28   Cal. July 26, 2018) (finding that rates of $365 to $385 for


                                        5
 1   partners were reasonable).     For ACIC’s paralegals and junior

 2   associate, however, the rate sought exceeds that awarded in

 3   Sacramento.    See id. (finding paralegal rates to be between $75 and

 4   $100 per hour); Early v. Keystone Rest. Grp., LLC, No. 2:16-CV-

 5   00740-JAM-DB, 2019 WL 918211, at *6 (E.D. Cal. Feb. 25, 2019)

 6   (awarding $175 per hour for an attorney with one to four years of

 7   experience).

 8         Accordingly, the Court will apply the following hourly rates

 9   to its attorneys fees’ award: (1) Lanak, $350 per hour;
10   (2) Stevenson, $310 per hour; (3) McCarthy, $310 to $325 per hour;

11   (4) Sloan, $200 per hour; and (5) paralegals at $100 per hour.

12                    b.   Hours Reasonably Billed

13         In the present case, ACIC filed (1) an Answer and Cross-Claim,

14   (2) a First Amended Cross-Claim, (3) a Motion for Default Judgment,

15   (4) Notices of Stay and Entry of Judgment, and (5) a Motion for

16   Attorney Fees.    None of ACIC’s filings were opposed.

17         The Court has completed a thorough review of the billing

18   entries attached to Tracy Stevenson’s Declaration, ECF No. 39-2,

19   and finds that all of the hours billed were reasonably expended in

20   furtherance of the case.     The Court will not reduce the number of

21   hours billed by ACIC’s counsel and paralegals.

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///


                                        6
 1       The Court’s findings of the lodestar amount in this case is

 2   determined as follows:

 3                                  Rate         Rate        Hours      Total
                Attorney          Requested     Awarded     Awarded    Awarded
 4
                  Lanak           $350/hour     $350/hour    0.1        $35.00
 5

 6             Stevenson          $310/hour     $310/hour    33.3     $10,323.00
 7                                $310/hour     $310/hour
                McCarthy             to            to        5.9      $1,844.00
 8                                $325/hour     $325/hour
 9                Sloan           $220/hour     $200/hour    7.8      $1,560.00
10                                $150/hour
               Paralegals            to         $100/hour    11.9     $1,190.00
11                                $190/hour
                                                              Total $14,952.00
12                                                             Fees
13       No upwards or downwards adjustment of the above amount is
14   necessary.    This case did not present any novel or difficult
15   issues, so the lodestar value represents the fair market value of
16   this particular action.    See Ketchum, 17 P.3d at 741.        The Court
17   finds that ACIC has demonstrated that $14,952.00 is the reasonable
18   attorneys fee to which ACIC is entitled under California Civil Code
19   § 9564.
20                                II.   ORDER
21       For the reasons set forth above, the Court GRANTS IN PART and
22   DENIES IN PART ACIC’s Motion for Attorneys’ Fees and AWARDS ACIC
23   $14,952.00 in attorneys’ fees.
24       IT IS SO ORDERED.
25   Dated:    July 8, 2019
26
27

28


                                        7
